Citation Nr: 0838342	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for non-arteritic ischemic 
optic neuropathy, secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from August 1965 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A hearing was conducted in Washington, DC, in February 2008; 
the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The records show that the veteran was initially seen in October 
2004 for blurred vision in the left eye that progressed over 
several days.  A private ophthalmologist diagnosed non-arteritic 
optic neuropathy (NAION) of the left eye secondary to risk 
factors of hypertension, pulmonary disease, and diabetes 
mellitus.  The record indicates that he had a history of 
pulmonary sarcoidosis.  A physician in the VA eye clinic noted in 
November 2004 the veteran had "discs at risk," which increased 
his risk for arteritic ischemic optic neuropathy (AION).  The 
veteran was hospitalized at a VA facility in December 2004 for 
evaluation of the eye condition.  Following diagnostic studies, 
it was noted that neurosarcoidosis was unlikely and that the eye 
condition most likely represented bilateral sequential NAION that 
was most likely due to the veteran's hypertension and diabetes.  

In September 2005, a VA optometrist examined the veteran and 
diagnosed NAION in both eyes.  She opined that his diabetes 
mellitus may have been contributory to his NAION, but was not 
"the cause" of it.  In an addendum to the report in August 
2006, another optometrist noted that, according to the 
Massachusetts Eye and Ear Ophthalmology Guide, 40 percent of 
NAION cases are associated with hypertension and 20 percent 
are associated with diabetes, and that atherosclerotic 
disease and pulmonary disease are also risk factors.  He also 
indicated that optic nerves of a particular shape are also at 
higher risk for the condition; he did not note the percentage 
of cases due to a congenital abnormality.  Stating that the 
records showed that the congenital shape of the veteran's 
optic nerves alone would put him at a higher risk for NAION, 
in that the November 2004 VA examiner had used the 
terminology "discs at risk" to describe the congenital 
shape of the optic nerves, he concluded that it was less 
likely than not that the episodes of ischemic optic 
neuropathy were directly associated with the veteran's 
diabetes.  

The August 2006 addendum did not indicate why the optometrist 
felt that the presence of congenitally abnormal optic disks 
so heavily outweighed the other noted risk factors as the 
cause of the veteran's NAION.  Further, despite the reference 
to the November 2004 examiner's notation of "disks at risk" 
as a description of congenitally abnormal optic disks, the 
September 2005 examination report did not specifically 
indicate that the optic disks were congenitally abnormal.  
Moreover, neither the September 2005 report nor the August 
2006 addendum discussed the degree, if any, to which the 
diabetes mellitus might have aggravated the NAION.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability ... 
over and above the degree of disability existing prior to the 
aggravation).  

Also of record is a notation in February 2006 by a private 
physician, Paul Garfinkle, M.D., that the "most likely 
diagnosis [for the veteran's eye disorder is] nonarteritic 
ischemic optic neuropath OS which has diabetes as a risk 
factor."  The veteran has also submitted a March 2006 letter 
from Robert S. McCormick, M.D., which stated his opinion that 
the veteran's anterior ischemic optic neuropathy likely 
occurred as a result of vascular damage from diabetes.  

Therefore, another eye examination is needed to explain the 
discrepancies in the September 2005 report and the August 
2006 addendum, and to resolve the conflict in the opinions 
that are of record.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by an ophthalmologist.  The 
examiner should review the record.  The 
examiner's report should set forth in 
detail all current pertinent clinical 
findings, complaints, and diagnoses.  Ask 
the examiner to provide opinions as to 
the following questions:

a.  What is the likelihood 
(i.e., 50 percent probability 
or greater) that any current 
eye disorder was caused by the 
veteran's service-connected 
diabetes mellitus?  

b.  If diabetes mellitus did 
not cause any current eye 
disorder, what is the 
likelihood (i.e., 50 percent 
probability or greater) that it 
aggravated the eye disorder or 
caused it to increase in 
disability, over and above the 
degree of disability existing 
prior to the aggravation?  
State the amount of aggravation 
in objective terms, to the 
extent possible.  

The examiner's report should also discuss 
the conflicting medical opinions that are 
already of record and, to the extent 
possible, should explain any contrary 
opinions.  The examiner's opinions should 
be supported by adequate rationale.  

2.  Then, again consider the claim for 
service connection for non-arteritic 
ischemic optic neuropathy, secondary to 
service-connected diabetes mellitus.  If 
the veteran's claim is not granted to his 
satisfaction, furnish him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




